          Case 4:19-cv-00872-HSG Document 283 Filed 12/28/20 Page 1 of 1



 1                             IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4   STATE OF CALIFORNIA et al.,                            Civil Case No.: 4:19-cv-00872-HSG
 5
                            Plaintiffs,
 6
     v.
 7                                                          ORDER
     DONALD J. TRUMP, in his official
 8   capacity as President of the United States             Judge: Hon. Haywood S. Gilliam, Jr.
     of America et al.,
 9

10                          Defendants.

11

12            The Court hereby GRANTS Plaintiff State of Maine’s motion for Susan P. Herman to

13    withdraw as attorney for Plaintiff State of Maine in this matter.
14

15
      Dated: 12/28/2020                                     ___________________________
16                                                          Hon. Haywood S. Gilliam, Jr.
                                                            United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
